Exhibit 99.2 Board of Directors’ Report Regarding the State of the Group’s Affairs and Review of the Financial Statements as of March 31, 2015 The Board of Directors of Medigus Ltd. (hereinafter: the “Company”) is hereby honored to submit the Board of Directors’ Report regarding the state of the Group’s1 affairs as of March 31, 2015 (hereinafter: the “Report Date”), and regarding the Group’s fiscal results for the three month period ended March 31, 2015 (hereinafter: the “Report Period). The data refer to the Company and to the subsidiary in consolidated form (hereinafter: the “Group”). The Company reports regarding the following two segments in its financial statements: 1) The MUSE segment – Development, production and marketing of an endoscopy system called MUSE™ for the purpose of a minimally invasive treatment of the GERD disease. 2) The Visual segment - Development, production and marketing of miniature camera-based products and accompanying equipment. The majority of the Group’s sales as of this date are derived from this segment. The Company is a “small company” as such term is defined in the Securities Regulations (Periodic and Immediate Reports) 1970 (hereinafter: the “Regulations”) with respect to leniencies for small companies which were published in the Official Gazette (File Number 7352) on March 10, 2014.The Board of Directors of the Company determined on March 12, 2014 that it is adopting such leniencies approved for small companies as detailed in the amendment to the Regulations, as of the date of the adoption of the decision. 1 The “Group” is the Company, together with Medigus USA LLC, a limited liability company incorporated in the State of Delaware, USA, which conducts its business in the State of California, USA, and which is under the complete ownership and control of the Company. Part A: Board of Directors’ Explanations Regarding the Company’s Business Position, Results of Operations, Equity, and Cash Flows Attached as Exhibit A of this Board of Directors Report is the review of the Company's CEO, Mr. Chris Rowland, concerning the Company's operations and results. 1. Main Information from the Description of the Company’s Business The Company was incorporated as a private company in Israel on December 9, 1999, pursuant to the Companies Ordinance (New Version), 5743 - 1983. Upon the issuance of the Company’s shares, in accordance with a prospectus which was published by the Company on February 27, 2006, the Company became a public company, as this term is defined in the Companies Law, 5759 - 1999 (hereinafter: the “Companies Law”). From the date of its founding until the present date, the Company has been engaged in the research, development and marketing of endoscopy-based medical procedures. The majority of the Company’s research and development efforts have been invested in the development of an endoscopy system called MUSETM intended for the minimally-invasive treatment of the GERD disease, which is one of the most widespread chronic diseases in the Western world. The MUSE™ system has received marketing clearance from the FDA through the shortened 510(k) track, and also bears the CE Mark, which is required in order to market the system in countries of the European Union. The Company began marketing the system in various countries. The majority of the Company’s efforts are currently directed towards the regulatory and commercial efforts which are required to market the system, penetration and sales of the MUSE™ system, primarily in the United States and in Germany, including activities designated to ensure the availability of insurance reimbursement for the procedure performed by utilizing the system. In March 2015 the American Medical Association (AMA), publicized its positive recommendation to promote a Category I CPT code (which is a code for insurance coverage granted forprocedures that are contemporary medical practice and are widely performed), for coverage for a medical procedure to treat the GERD disease through an oral approach via the esophagus.Company management believes that the medical procedure performed using the MUSE system of the Company, fits the above CPT code description.2 2 For futher details see the immediate report filed by the Company on March 10, 2015 (reference number: 2015-01-047887) On March 3, 2013, an investment in the Company by Orbimed Israel Partners Limited Partnership (hereinafter: the “Orbimed Partnership”) in the amount of USD 8 million was completed, and following the allocation of shares to the Orbimed Partnership in an amount which constituted, as of the foregoing date, approx. 30.68% of the voting rights in the Company (not at a full dilution basis), Orbimed Israel GP Ltd. became the controlling shareholder in the Company.3 For additional details, see section 3.3 of Chapter A of the Periodic Report for the 2014 year. 2. Update Regarding Information Provided in the Periodic Report for 2014 (hereinafter:the “Periodic Report”)4 Section 3.7.1(c)(1)b of Chapter A and Regulation 20 of Chapter D – Trading on the Bourse. On May 20, 2015 the shares of the Company were registered for trading on the Nasdaq Capital Market (hereinafter: “Nasdaq”) under the symbol “MDGS”, via American Depository Receipt (hereinafter: “ADR”), after the declaration of effectiveness ofthe Company’s registration statement by the American securities authority (Securities and Exchange Commission (hereinafter: “the SEC”) and the approval of the application submitted by the Company to Nasdaq, with each ADR representing 100 shares of the Company.The registration for trading is implemented via The Bank of New York Mellon, which acts as agent and depositary of the ADR certificates.As of the date of effectiveness of the Company’s registration statement, the Company is subject to the SEC's reporting obligations, in addition to the reporting obligations imposed on the Company in the Stock Exchange in Israel. For additional details see the immediate reports of the Company from May 19, 2015 (Reference number 2015-01-022344) and from May 20, 2015 (Reference number 2015-0102467). 3 Orbimed Israel G.P. Ltd. (hereinafter: “Orbimed” or the “Controlling Shareholder in the Company”) is, to the best of the Company’s knowledge, the general partner in Orbimed Israel Biofund G.P. Limited Partnership, which is the general partner in the Orbimed Partnership, as defined above. As of the Report Date, the direct holdings of the Orbimed Partnership constitute approx. 19.43% of the voting rights in the Company. 4 The Company’s Periodic Report for the year of 2014 as was published on March 31, 2014 (Reference No. 2015-01-069982). Regulation 21 of Chapter D – Compensation to Interested Parties and Senior Office Holders a. On May 6, 2015, the shareholders meeting of the Company approved a milestone based bonus plan for 2015 for Mr. Christopher Rowland, who is the CEO and a director of the Company (hereinafter: “Mr. Rowland”) and the milestones of the grant, all in accordance with the Company’s agreement with him.For additional details see the notice of shareholder meeting, as published by the Company on March 31, 2015 (reference number: 2015-01-070597) (hereinafter: “Notice of Meeting from March 31, 2015”). b. On May 30, 2015 and May 31, 2015, each of the Company’s Compensation Committee and Board of Directors, respectively,approved compensation to Mr. Doron Birger for his services as a director on the Board of Directors of the Company and for his participation at meetings of the Board of Directors and board committees. The Compensation Committee and the Board of Directors approved such engagement as an engagement which does not require the approval of the general meeting of the Company pursuant to the leniencies set forth in Regulation 1A(2) under the Companies Regulations (Leniencies Regarding Transactions with Interested Parties), 5760-2000. For additional details regarding the resolutions and a summary of the rationale of the Compensation Committee and Board of Directors of the Company for approval of the aforesaid resolutions see the immediate report dated May 31, 2015 (reference number: 2015-01-034131) . c. On May 30, 2015 and May 31, 2015, each of the Company’s Compensation Committee and Board of Directors, respectively, approved for the Company to grant Mr. Doron Birger an undertaking for indemnification and exemption from liability, in such form similar to that which has been granted in the past to directors serving at the Company and as approved by the Company’s Compensation Committee and Board of Directors, pursuant to which and subject to all law, the Company undertakes to indemnify Mr. Doron Birger for all obligations or expenses as set forth in the exemption letter.Likewise, it was approved that the Company shall include Mr. Doron Birger under the Directors and Officers insurance policy of the Company and any such future insurance policies.For additional details see the notice of meeting as published by the Company on May 31, 2015 (reference number: 2015-01-034158) (hereinafter: “Notice of Meeting from May 31, 2015”). Regulation 22 of Chapter D – Transactions with Controlling Shareholders a. In accordance with the balance sheet of the Company as of December 31, 2014, the level of the Company with respect to amounts set forth in the second and third annexes to the Companies Regulations (Rules with respect to compensation and reimbursement of expenses for an external director), 5760-2000 (hereinafter: “Compensation Regulations”) changed to Level B, and as such the compensation paid to directors of the Company was updated accordingly. b. On March 25, 2015 and March 31, 2015, the Company’s Compensation Committee and Board of Directors, respectively, approved the grant of a milestone based annual bonus to each of Dr. Aviel-Roy Shapira and Mr. Menashe Sonnenschein (hereinafter: “the Grant to Dr. Shapira” and “the Grant to Menashe”, respectively).It is noted that, for the sake of caution, due to their being party to an Undertaking Letteras defined in Section 3.3 of the Periodic Report, the Company considers Mr. Menashe Sonnenschein and Dr. Aviel Roy Shapira as controlling shareholders of the Company together with Orbimed and others.On May 6, 2015 the meeting of the shareholders of the Company approved the above noted resolutions.For additional details regarding the resolutions and a summary of the rationale of the Compensation Committee and Board of Directors of the Company see the Notice of Meeting from March 31, 2015. Regulation 24A of Chapter D – Authorized Share Capital, Issued Share Capital and Convertible Securities a. On May 6, 2015, the shareholder's general meeting of the Company approved an increase to the Company's authorized share capital by an additional NIS 10,000,000 (divided into 1,000,000,000 shares), suchthat after the aforesaid increase, the Company's authorized share capital will constitute NIS 15,000,000 (divided into 1,500,000,000 shares), and to amend Section 10(a) of the Company’s Articles of Association.For additional details see the Notice of Meeting from March 31, 2015. b. On May 6, 2015, the shareholders general meeting of the Company approved a reverse share split of the Company’s authorized share capital and issued share capital in a 10:1 ratio, such that every ten (10) ordinary shares of the Company par value NIS 0.01 shall be converted into one (1) ordinary share par value NIS 0.10, and the amendment of the Company’s Articles of Association and the terms of the other securities of the Company accordingly, such that the reverse share split shall be coordinated with the Tel Aviv Stock Exchange (hereinafter: “the TASE”), and the Company shall act in accordance with the instructions and rules of the TASE, and shall be implemented at such date determined by the Company in coordination with the TASE and no later than 6 months from the above date. Following implementation of the of the reverse share split, each ADR certificate (as described in Section 2.1 above) shall represent 10 ordinary shares of the Company. For additional details see the Notice of Meeting from March 31, 2015. Regulation 26 of Chapter D – Directors of the Company a. Gabby Sarusi completed his term as external director as of May 16, 2015, due to the completion of his third term (each one for a period of three years).Prof. Sarusi served on the Audit Committee, the Compensation Committee and as Chairman of the Financial Statements Examination Committee of the Company. The Company viewed Prof. Sarusi as a financial and accounting expert. b. On May 17, 2015 Mr. Doron Birger was appointed as a director of the Company by the Company’s Board of Directors in accordance with Section 93 of the Company’s Articles of Association, and shall serve as director until the Company’s next annual general meeting of the shareholders.Mr. Birger was appointed to serve on the Audit Committee, the Compensation Committee and the Financial Statements Examination Committee of the Company. The Company views Mr. Birger as a financial and accounting expert.On May 25, 2015, the Audit Committee approved the classification of Mr. Birger as an unaffiliated director (pursuant to his declaration). c. On May 25, 2015, Ms. Efrat Venkert (external director) was appointed as chairman of the Audit Committee instead of Mr. Ori Hershkovits (external director), and Mr. Ori Hershkovits was appointed as chairman of the Financial Statements Examination Committee. Regulation 26A of Chapter D – Senior Office Holders of the Company On May 31, 2015 Mr. Jeremy Starkweather was appointed VP – US Sales & Marketing commencing as of June 1, 2015, in place of Mr. Thomas Dempsey. Convening Meetings Of The Traded Securities Of The Company a. Further to the decision of the Company’s Board of Directors on May 17, 2015, on May 21, 2015 the Company published notices of meetings of the Securities holders, holding traded securities of the Company (i.e. a meeting of the shareholders and a meeting of the holders of Warrants (Series 8) of the Company) for June 14, 2015, the agenda of which is to approve a change to the reporting format in accordance with American securities laws, i.e. achange to reporting in accordance with Chapter E3 of the Israeli Securities Law, 5728-1968 (the “Law”), in lieu of reporting in accordance with Chapter F of the Law.The change in the reporting format in accordance with Chapter E3 of the Law is subject to the approval of the shareholders holding the listed securities of the Company.In tandem, the Company approached the Israel Securities Authority on May 21, 2015 with a request for an exemption from reporting under Chapter F of the Law, in accordance with Section 35XXXII(A1) of the Law.For additional details see the immediate reports of the Company from May 21, 2015 (Reference numbers 2015-01-025365 and 2015-01-025395). b. Further to the decision of the Company’s Board of Directors on May 31, 2015, on May 31, 2015 the Company published a notice of ameeting of the shareholders of the Company for July 6, 2015, the agenda of which is to approve to grant an undertaking for indemnification and exemption from liability and the inclusion ofMr. Doron Birger under the Directors and Officers insurance policy of the Company and any such future insurance policies. For additional details see the Notice of Meeting from May 31, 2015 3. The Group’s Financial Position5 Current assets Current asset as of the Report Date amount to approximately NIS 47,273 thousand, and constitute approximately 97.07% of the total balance sheet, as compared with approximately NIS 37,182 thousand and approximately NIS 53,908 thousand as of March 31, 2014 and as of December 31, 2014, which constituted approximately 94.60% and approximately 96.99% of the total balance sheet, respectively. The decrease in current assets as of December 31, 2014 in the amount of approximately NIS 6,635 thousand was primarily due to a net decrease in the items for cash and cash equivalents and short-term deposits, in the amount of approximately NIS 6,691 thousand, mainly as a result of current losses. Current liabilities Current liabilities as of the Report Date amount to approximately NIS 3,948 thousand, and constitute approximately 8.11% of the total balance sheet, as compared with approximately NIS 3,379 thousand and approximately NIS 4,014 thousand as of March 31, 2014 and December 31, 2014, which constituted approximately 8.60% and approximately 7.22% of the total balance sheet, respectively. 5 The data are taken from the consolidated financial statements of the Company and its subsidiary. Non-current assets Non-current assets (net of accrued depreciation and amortization) as of the Report Date amount to approximately NIS 1,426 thousand, and constitute approximately 2.93% of the total balance sheet, as compared with approximately NIS 2,122 thousand and approximately NIS 1,671 thousand as of March 31, 2014 and December 31, 2014, which constituted approximately 5.40% and approximately 3.01% of the total balance sheet, respectively. Non-current liabilities Non-current liabilities as of the Report Date amount to approximately NIS 1,363 thousand, and constitute approximately 2.80% of the total balance sheet, as compared with approximately NIS 2,542 thousand and approximately NIS 809 thousand as of March 31, 2014 and December 31, 2014, which constituted approximately 6.47% and approximately 1.46% of the total balance sheet, respectively. The increase in non-current liabilities as of December 31, 2014 in the amount of approximately NIS 554 thousand was primarily due to the increase in the item for warrants at fair value, due to the increase in the Company’s stock price. Equity The Group’s equity as of the Report Date amounts to approximately NIS 43,388 thousand, and constitutes approximately 89.09% of the total balance sheet, as compared with approximately NIS 33,383 thousand and approximately NIS 50,756 thousand as of March 31, 2014 and as of December 31, 2014, which constituted approximately 84.93% and approximately 91.32% of the total balance sheet, respectively. The decrease in equity in the amount of approximately NIS 7,368 thousand, as compared with December 31, 2014, was primarily due to loss in the Report Period in the amount of approximately NIS 7,542 thousand. 4. The Group’s Results of Operations Revenues Presented below is the segmentation of the Group’s revenues in the 3-month periods ended March 31, 2015 and March 31, 2014 and year 2014, pursuant to operating segments (in thousands of NIS, and as a percentage of revenues): March 31, December 31, MUSE segment 23
